     Case 3:20-cv-00258-MMD-WGC Document 5 Filed 05/20/20 Page 1 of 1



1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA
5                                                  ***
6     MILTON DAVID PLUMMER,                              Case No. 3:20-cv-00258-MMD-WGC

7                                        Petitioner,                     ORDER
8
              v.
9
      WARDEN, et al.,
10
                                     Respondents.
11

12

13           Milton David Plummer has submitted a pro se 28 U.S.C. § 2254 habeas corpus

14   petition (ECF No. 1). He also filed a motion seeking a copy of the petition (ECF No. 4). 1
15   In that motion, he notes that he has an earlier-filed petition in Case No. 3:20-cv-00257-

16   RCJ-WGC. The petitions appear to be identical. Accordingly, this duplicate petition will

17   be dismissed.

18           It is therefore ordered that the Clerk of the Court detach and file the petition (ECF
19   No. 1-1).

20           It is further ordered that the petition is dismissed as set forth in this order.

21           It is further ordered that the motion for copy of petition (ECF No. 4) is denied as

22   moot.

23           DATED THIS 20th day of May 2020.

24

25                                                MIRANDA M. DU
                                                  CHIEF UNITED STATES DISTRICT JUDGE
26

27
             1The  Court notes that Petitioner also filed a motion for copy of the petition in the
28
     earlier-filed action. Case No. 3:20-cv-00257-RCJ-WGC.
